                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

TENNESSEE CLEAN WATER NETWORK,
and TENNESSEE SCENIC RIVERS
ASSOCIATION,
Plaintiffs,
                                                          No. 3:15-CV-00424
        v.                                                Judge Crenshaw
                                                          Magistrate Judge Holmes
TENNESSEE VALLEY AUTHORITY,
Defendant.

      TVA’S MOTION TO FILE RESPONSE WITHIN FOURTEEN DAYS OF THE
        FILING OF PLAINTIFFS’ OBJECTIONS TO TVA’S BILL OF COSTS

        Defendant Tennessee Valley Authority (“TVA”) respectfully moves for leave to file a

response to Plaintiffs’ Objections to TVA’s Bill of Costs, on or before March 28, 2019. This

date would be within fourteen days of the filing of Plaintiffs’ Objections. TVA filed its Bill of

Costs (Doc. 321) and supporting documentation (Docs. 324, 322, and 323) on March 1, 2019.

Plaintiffs filed Objections (Doc. 328) to TVA’s Bill of Costs on March 14, 2019. The Clerk of

Court has not yet assessed taxable costs.

        While Local Rule 54.01(a) sets forth the process for filing a bill of costs, for objections

thereto, and for the Clerk’s consideration and assessment of the costs, the timeframe for

responding to objections to a bill of costs is unclear. TVA therefore requests an opportunity to

respond to Plaintiffs’ Objections to TVA’s Bill of Costs and for a date certain—March 28,

2019—upon which to file such a response. 1 TVA also submits that a response to Plaintiffs’

Objections will assist the Court in evaluating Plaintiffs’ objections as well as TVA’s Bill of



1      Plaintiffs previously sought the same relief in this case, having filed a Motion for Leave
to Reply in Support of Corrected Motion for an Award of Attorneys’ Fees, Expert Witness Fees,
and Costs (Doc. 274) and a Motion for Leave to Reply in Further Support of Conservation
Groups’ Bill of Costs (Doc. 277). The Court granted both motions. (Doc. 278.)

                                       1
    Case 3:15-cv-00424 Document 330 Filed 03/20/19 Page 1 of 3 PageID #: 12031
Costs. Further, TVA’s request is consistent with Local Rule 7.01(a), which permits a party to

file a response within fourteen days of a non-dispositive motion.

       In sum, TVA requests that this Motion be granted and that TVA be permitted leave to file

a response to Plaintiffs’ Objections to TVA’s Bill of Costs on or before March 28, 2019.



                                                 Respectfully submitted,

                                                 s/Lane E. McCarty
                                                 David D. Ayliffe (BPR 024297)
                                                 Associate General Counsel
                                                 James S. Chase (BPR 020578)
                                                 Frances Regina Koho (BPR 029261)
                                                 Lane E. McCarty (BPR 028340)
                                                 Tennessee Valley Authority
                                                 Office of the General Counsel
                                                 400 West Summit Hill Drive
                                                 Knoxville, Tennessee 37902-1402
                                                 Telephone 865.632.2396
                                                 lemccarty@tva.gov

                                                 Attorneys for Tennessee Valley Authority
87694830




                                     2
  Case 3:15-cv-00424 Document 330 Filed 03/20/19 Page 2 of 3 PageID #: 12032
                                CERTIFICATE OF SERVICE

       I hereby certify that, on March 19, 2019, TVA’s Motion to File Response within

Fourteen Days to Plaintiffs’ Objections to TVA’s Bill of Costs was filed electronically through

the Court’s ECF system. Notice of this filing will be sent by operation of the Court’s ECF

system to counsel for all parties as indicated below. Parties may access this filing through the

Court’s ECF system.

 Anne E. Passino, Esq.                             Shelby Renee Burks Ward, Esq.
 Amanda Garcia, Esq.                               Tennessee Clean Water Network
 Southern Environmental Law Center                 625 Market Street, 8th Floor
 1033 Demonbreun Street, Suite 205                 Knoxville, Tennessee 37902
 Nashville, Tennessee 37203                        Telephone 865.522.7007
 Telephone 615.921.9470                            shelby@tcwn.org
 apassino@selctn.org
 agarcia@selctn.org

 Frank S. Holleman III, Esq.                       Michael S. Kelley, Esq.
 Southern Environmental Law Center                 Kennerly Montgomery Finely, P.C.
 601 West Rosemary Street, Suite 220               550 Main Street, 4th Floor
 Chapel Hill, North Carolina 27516                 Knoxville, Tennessee 37902
 Telephone 919.967.1450                            Telephone 865.546.7311
 fholleman@selcnc.org                              mkelley@kmfpc.com

 Jonathan Gendzier, Esq.
 Southern Environmental Law Center
 103 East Water Street, Suite 201
 Charlottesville, Virginia 22902
 Telephone 434.977.4090
 jgendzier@selcva.org




                                                   s/Lane E. McCarty
                                                   Attorney for Tennessee Valley Authority




                                     3
  Case 3:15-cv-00424 Document 330 Filed 03/20/19 Page 3 of 3 PageID #: 12033
